DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the Claims:
Amend claim 6 as follows: 
Claim 6 (Currently Amended) The device of claim 1, [,] wherein the biasing mechanism includes a biasing surface positioned within the longitudinal chamber, wherein the biasing surface is configured to move from a first position to a second position in response to the insertion of the removable storage card into the housing opening, and wherein the biasing surface in the second position is configured to apply a biasing force in a direction of the thermal management system to the removable storage card.

Examiner’s Note
Claim 6 needed to be amended in an Examiner’s Amendment so that the claim can be typographically correct.

Response to Applicants AFCP2 Amendments and Remarks
Applicant’s AFCP2 Amendments (filed on 07/22/2022) with respect to the 112(b) rejection of independent claim 21 that was cited in the last office action (mailed 05/24/2022) to provide proper antecedent basis is persuasive due to amending the claim. The 112(b) rejection of claim 21 and the claims depended on claim 21 are withdrawn.	
Applicant's AFCP2 Claim Amendments (filed on 07/22/2022) with respect to the 102 rejection of independent claims 1 and 21 are persuasive due to rolling-up and incorporating the allowable subject matter of objective claim 6. The limitation of claim 6 defines the limitation structure of “where the wall of the housing defines the longitudinal chamber that extends within the housing from the first end corresponding to the housing opening to the second end opposite the housing opening, where the biasing mechanism includes the biasing surface positioned within the longitudinal chamber”. The rejection of claims 1 and 21 and the rejection and objection of the dependent claims base on claims 1 and 21 cited in the last Office Action (mailed on 05/24/2022) are withdrawn.

Allowable Subject Matter
Claims 1-7, 9-16, and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art fails to teach a combination of limitations of a device for reading from and/or writing to a removable storage card, comprising …wherein the wall of the housing defines a longitudinal chamber that extends within the housing from a first end corresponding to the housing opening to a second end opposite the housing opening, wherein the biasing mechanism includes a biasing surface positioned within the longitudinal chamber, as recited in combination in independent claim 1. After careful review of the specification and the claim in the application and a search of the prior art, considering the claim as a whole, the aforementioned recited limitations in combination in independent claim 1, it is believed to render the claim individually patentable and the claims respectively dependent thereto patentable over the prior art of record. Therefore, claims 2-7 and 9-16 are allowed.
Regarding independent claim 21, the prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art fails to teach a combination of limitations of a data storage system, the system comprising: …wherein the wall of the housing defines a longitudinal chamber that extends within the housing from a first end corresponding to the housing opening to a second end opposite the housing opening…wherein the biasing mechanism includes a biasing surface positioned within the longitudinal chamber…, as recited in combination in independent claim 21. After careful review of the specification and the claim in the application and a search of the prior art, considering the claim as a whole, the aforementioned recited limitations in combination in independent claim 21, it is believed to render the claim individually patentable and the claims respectively dependent thereto patentable over the prior art of record. Therefore, claims 22-24 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847